Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-12 are is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Preissman (US Patent 5,540,698).
With respect to claim 2, Preissman discloses an implant holder configured to support a guiding connector that is configured to attach to a vertebrae and configured to be secured to an elongated support member by a cable tie, the implant holder comprising: a handle portion (fig 5, 84) having a proximal end, a distal end spaced from the proximal end along a distal direction, and a shaft (Fig 5, 82) that extends between the proximal and distal ends, the distal end configured to be positioned proximate to the guiding connector when the guiding connector is supported by the implant holder (fig 1); at least one holder (figs 1 and 10, 20 for many claims and a second holder 86 for others) defining a channel (fig 10, 216 or see fig 6 and 7 below)) therethrough that is configured to receive the shaft of the handle portion such that the at least one holder is slidable along the shaft (216 slides along the end of the shaft end 94) and the at least one holder is configured to engage the cable tie to secure the cable tie 
With respect to claim 10, Preissman discloses system comprising: the implant holder of claim 2 (In this case the holder is fig 1, 20); and a driver (fig 6, 86) comprising a sleeve having a proximal sleeve end (closer to the handle), and a distal sleeve end (closer to the holder) spaced from the proximal sleeve end along the distal direction, the sleeve defining a cannulation (fig 6) therethrough that is configured to receive the shaft of the implant holder. With respect to claim 11, Preissman discloses wherein the driver comprises a torque transmitting interface (fig 6, 48) at the distal sleeve end, the torque transmitting interface configured to cooperate with a structure (cooperates with the tie on the connector) on the guiding connector to transmit torque to the guiding connector when the guiding connector is supported by the implant holder and the implant holder is received in the sleeve. With respect to claim 12, Preissman discloses wherein the proximal sleeve end is configured to abut the at least one holder as the shaft of the implant holder is received in the sleeve so as to slide the at least one holder along the shaft in a proximal direction, opposite the distal direction (fig 1, 86 can slide and abut into 20).
With respect to claim 3, Preissman discloses an implant holder configured to support a guiding connector that is configured to attach to a vertebrae and configured to be secured to an elongated support member by a cable tie, the implant holder comprising: a handle portion (fig 5, 84) having a proximal end, a distal end spaced from the proximal end along a distal direction (see fig 5 below), and a shaft (Fig 5, 82) that extends between the proximal and distal ends, the distal end configured to be positioned proximate to the guiding connector when the guiding connector is supported by the implant holder (fig 1): a proximal holder (fig 7 and 6, 86) defining a channel (see fig 7 below) therethrough that is configured to receive the shaft of the handle portion such that the proximal holder is slidable (slides along 88) along the shaft, the proximal holder being configured to secure the cable tie to the handle portion (fig 7) and a distal holder (fig 1, 20) defining a channel (fig 10, 220 and 216) therethrough that is configured to receive the shaft of the handle portion (fig 1, shaft is slid into 216) such that the distal holder is offset from the proximal holder along the distal direction (fig 1) and slidable along the shaft (216 can slide along the distal portion of the shaft), the distal holder being configured to secure the cable tie (fits into 222) and at least one wing (can be placed on either side of 202 to maintain the positioning) of the guiding connector to the handle portion.

    PNG
    media_image1.png
    961
    700
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see remarks, filed 11/17/2020, with respect to claim objection of claims 2 and 3 have been fully considered and are persuasive.  The claim objection of claims 2 and 3 has been withdrawn. 
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. The applicant argues that Priessman is not configured to secure the wing to the holder. Stating that wings placed on either side of the holder body would not secure the wings to the holder. The examiner respectfully disagrees. Cambridge dictionary defines “secure” as to fix into a position that prevents movement (definition on the end of page 5 of the NPL document). Placing wings on either side of the hold body would prevent the connector from rotating in the direction of the wings fixing the wings against rotation such that it inherently secures the wings against rotation. Figure 11 below shows how wings would be secured against rotation, since a wing is on either side when one wing abuts against the outer surface of the holder it prevents the other wing from moving away from the outer surface. Since the claims are only directed to the holder the wings can have some rigidity that would lead to the connector to maintain its shape. The claims are not specific to what movement is prevented nor do they require the wings to be firmly secured.  Applicant’s amended claim 22 clarifies how the wings are secured such that it overcomes the art of record. 
The rejections are deemed proper.

    PNG
    media_image2.png
    331
    475
    media_image2.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773